Opinion filed August 16, 2018




                                      In The


        Eleventh Court of Appeals
                                   __________

                                No. 11-18-00197-CV
                                    __________

                    IN RE NATHAN M. ALTENHOFEN


                       Original Habeas Corpus Proceeding


                      MEMORANDUM OPINION
      This is an original habeas corpus proceeding that stems from an order for
capias and setting of bond that was based upon a motion to revoke the suspension of
commitment in the underlying case, which involved child custody and child support.
See TEX. FAM. CODE ANN. § 157.214–.216 (West 2014). Relator, Nathan M.
Altenhofen, asserts that he is to be unlawfully arrested upon his appearance in Texas
without being afforded the right to examine and confront witnesses. He also asserts
that the evidence against him has already been impeached in a federal court and that,
as a result of various illegal activity related to the underlying case, “a very substantial
‘False Debt’ against [Relator] has been created out of thin air.” We deny Relator’s
request for habeas corpus relief.
       Relator has a child for whom he has apparently been ordered to pay child
support. On May 18, 2018, in response to a motion to revoke the suspension of
Relator’s commitment, the trial court signed an order in which it found that a writ of
capias should be issued for Relator’s arrest. The order reflects that, at that time,
Relator allegedly owed $2,900.38 in arrearages. In the May 18 order, the trial court
set Relator’s bond at $4,900.38 and ordered that Relator be released upon the posting
of a cash bond in that amount.
       Relator presents various complaints in this court, some of which relate to his
effort to protect his son and some of which relate to the matter that is before us. In
a habeas corpus action such as this, the relator bears the burden of showing that the
trial court’s order is void. In re Coppock, 277 S.W.3d 417, 418 (Tex. 2009) (orig.
proceeding); Ex parte Rosser, 899 S.W.2d 382, 385 (Tex. App.—Houston [14th
Dist.] 1995, orig. proceeding). The order would be void if it was beyond the power
of the trial court to enter the order or if the order deprived the relator of liberty
without due process of law. In re Coppock, 277 S.W.3d at 418; Ex parte Barnett,
600 S.W.2d 252, 254 (Tex. 1980) (orig. proceeding); see Ex parte Chambers, 898
S.W.2d 257, 259 (Tex. 1995) (orig. proceeding). Here, it appears that the trial court
entered an order that was within its power to enter. A trial court has the power, upon
the filing of a proper motion to revoke, to order the respondent’s arrest by warrant.
FAM. § 157.215(a). Furthermore, Relator has not shown that he has been deprived




                                             2
of liberty without due process of law.1 We hold that Relator has not met his burden
in this cause.
        Accordingly, we deny Relator’s petition for writ of habeas corpus.




                                                                   PER CURIAM


August 16, 2018
Panel consists of: Willson, J.,
Bailey, J., and Wright, S.C.J.2

Willson, J., not participating.




        1
          We note that, upon arrest, “[t]he respondent must be brought promptly before the court ordering
the arrest.” FAM. § 157.215(b). The court that ordered the arrest must then hold a hearing within a specified
time: three days if the trial court is available, but no more than seven days. Id. § 157.216(a), (b). After
such hearing, the trial court may continue, modify, or revoke the respondent’s community supervision.
        2
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.




                                                      3